Per Curiam.
Appeal by defendant railway companies from a judgment of the district court of Chippewa county commanding them to build and maintain a sidewalls: in the village of Clara City on the south side of Bunde street across the right of way of defendants, to connect with sidewalks on each side of the right of way. The case was here before on an appeal by relator from an order sustaining a demurrer to the complaint, and is reported in 130 Minn. 480, 153 N. W. 879. We adhere to the views expressed in the opinion on the former appeal.. As no question is presented on the present appeal that was not decided when the case was here before, the result is that the judgment appealed from must be affirmed.
So ordered.